



 
WEYERHAEUSER COMPANY
 
SALARIED EMPLOYEES
 
SUPPLEMENTAL RETIREMENT PLAN
 
As Amended and Restated Effective January 1, 2009
 


 
Table of Contents

--------------------------------------------------------------------------------

 


Topic
 
Page
     
Article I:  DEFINITIONS
 
4
     
Article II: SERVICE
 
10
     
2.1
Years of Credited Service
10
2.2
Years of Vesting Service
12
     
Article III: ELIGIBILITY AND PARTICIPATION
 
12
     
3.1
Conditions to Becoming an SRP Participant
12
3.2
Prior Participants in MB Supplemental Plan
12
3.3
Continuation of SRP Participant Status
12
3.4
Individual Agreements
13
     
Article IV: PENSION BENEFITS
 
13 
     
4.1
Earnings Based Pension Benefits
13
4.2
Special Rules for Certain Merged Plans
16
4.3
Benefit Calculations Not Involving Offset of Prior Accrued Benefits
20
4.4
Benefit Calculations Involving Certain Prior Amendments
20
4.5
Normal Retirement Benefit
22
4.6
Early Retirement Benefit
22
4.7
Disability Retirement Benefit
24
4.8
Enhanced Vested Retirement Benefit
24
     
Article V: VESTING
 
25
     
Article VI: FORMS OF BENEFIT AND TIMING OF PAYMENTS
 
25
     
6.1
Benefit Payment Events
25
6.2
Form of Benefit
28
6.3
Applicable Interest Rate
28
     
Article VII: PRE-COMMENCEMENT DEATH BENEFITS
 
28
     
Article VIII: CODE LIMITATIONS DO NOT APPLY
 
28
     
Article IX: MISCELLANEOUS PROVISIONS
 
29
     
9.1
No Right to Continued Employment
29
9.2
Construction of Plan
29
9.3
No Assignment of Benefits
29
9.4
Taxes
29
9.5
Participant's Cooperation
31
9.6
Successors and Assigns
31
9.7
Governing Law
31
9.8
Former Willamette SBP Provision Not Applicable After February 11, 2002
31
9.9
Compliance with Code Section 409A
32
     
Article X: ADMINISTRATION OF THE PLAN
32
       
10.1
Plan Administrator
32
10.2
Benefit Administrator
32
10.3
Claims and Appeal Procedure
33
     
Article XI: UNFUNDED PLAN
 
34
     
Article XII: AMENDMENT AND TERMINATION
 
34

 
Exhibit A
Exhibit B

 
1

--------------------------------------------------------------------------------

 

WEYERHAEUSER COMPANY
 
SALARIED EMPLOYEES SUPPLEMENTAL RETIREMENT PLAN
 
As Amended and Restated Effective January 1, 2009
 
PURPOSE
 
This Weyerhaeuser Company Salaried Employees Supplemental Retirement Plan ("SRP"
or the "Plan") is established as an unfunded pension plan primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
ERISA (and DOL Regulation Section 2520.104-23).  In particular, this Plan
provides nonqualified retirement pension benefits which supplement the benefits
provided under the Qualified Salaried Plan.
 
This Plan is hereby amended and restated effective January 1, 2009.  Unless
otherwise stated herein, the provisions included in this restatement are
effective for payments due to Separations from Service, death or Disability
(each as defined below) on or after January 1, 2009.  Payments due to
Separations from Service, death or Disability occurring on and after January 1,
2005 and prior to January 1, 2009 shall be subject to the terms and conditions
of this restatement, as modified by the operation of the Plan in accordance with
transition and other official guidance issued pursuant to Code Section
409A.  Payments due to Separations from Service, death or Disability occurring
prior to January 1, 2005 shall be subject to the provisions of the Plan in place
on December 31, 2004.

 
2

--------------------------------------------------------------------------------

 



 
Article I:  DEFINITIONS
 
Capitalized terms in this Plan document which are not in italics shall have the
respective meaning stated in this Article I.  Capitalized terms in italics shall
have the meaning stated in Article I of the Qualified Salaried Plan, except that
any reference to the "Plan" which is contained in any such definition shall be
deemed to refer to this Plan, where the context so requires.
 
1.1
Adjusted Earnings

 
For any calendar year, an SRP Participant's "Adjusted Earnings" shall be equal
to (a) the annualized amount of his or her compensation that would have been
recognized as Earnings if such Earnings were not subject to the Code Section
401(a)(17) limitations on includible compensation, and (b) any supplemental
amount described on Exhibit A hereto.  The five highest consecutive years of
combined Adjusted Earnings that are taken into account under this Plan may be a
different set of years than the five highest consecutive years taken into
account for purposes of Final Average Monthly Earnings under the Qualified
Salaried Plan. For an SRP Participant who, prior to January 1, 2003, was a
member of the Willamette SBP, Adjusted Earnings under this Plan shall be based
solely on any Adjusted Earnings payable to him or her on or after January 1,
2003.
 
1.2
Administrative Committee

 
"Administrative Committee" means Weyerhaeuser's Administrative Committee.
 
1.3
Appeals Administrator

 
"Appeals Administrator" means the committee charged with the duty of acting on
behalf of this Plan as the administrator of appeals of denied claims. As of the
Effective Date, the Appeals Administrator is the Compensation Committee.
 
1.4
Code

 
"Code" shall mean the Internal Revenue Code of 1986, as amended, including all
regulations and other guidance promulgated thereunder.
 
1.5
Compensation Committee

 
"Compensation Committee" means the Compensation Committee of the Board of
Directors of Weyerhaeuser, or any individual or group of individuals delegated
discretionary or ministerial authority by the Compensation Committee with
respect to this Plan, including but not limited to Weyerhaeuser's Administrative
Committee.
 

 
3

--------------------------------------------------------------------------------

 



 
1.6
Disability or Disabled

 
"Disabled", or "Disability" and similar terms have the same meaning as such
terms are defined in Section 1.19 of the Qualified Salaried Plan and whether an
SRP Participant is determined to be Disabled for purposes of this Plan shall be
made in accordance with the Qualified Salaried Plan's procedures for such
determinations.  Notwithstanding the foregoing, any such determination shall be
made under guidelines no less restrictive than the minimum requirements found in
Treasury Regulation Section 1.409A-3(i)(4) but payment timing and form relating
to such Disability determination with respect to the Plan shall be controlled by
the Plan.
 
1.7
Effective Date

 
The "Effective Date" of this restated Plan document shall be January 1, 2009,
that being the date as of which the terms and conditions of this amended and
restated Plan document are effective, except to the extent that a different
effective date is expressly stated herein.
 
1.8
Eligible Key Management Member

 
"Eligible Key Management Member" means an individual who was designated as a
member of the key management group by the Chief Executive Officer of
Weyerhaeuser as of September 1990, and whose letter of designation specifically
outlines that he or she is eligible for benefits under the Unreduced At 60
provision of this Plan.
 
1.9
Employee

 
"Employee" means any person who is employed by an Employer as a common law
employee determined from appropriate personnel records of the employing company,
but excluding any such person who is reclassified as a common law employee by a
court proceeding or governmental agency (through judgment, audit, settlement or
otherwise).  Except to the extent specifically provided to the contrary in this
Plan, the term "Employee" does not include a "leased employee" (within the
meaning of Code Section 414(n)) or a nonresident alien with no U.S. source
income.
 
1.10
Employer

 
"Employer" means, as of a date, Weyerhaeuser and all companies which, with
Weyerhaeuser, are treated as a single company under Code Section 414(b), (c),
(m) or (o) as of that date (or, depending on the context, any one of such
companies).  Notwithstanding the foregoing, Employer shall mean Weyerhaeuser and
all companies which, with Weyerhaeuser, are treated as a single company under
Code Sections 414(b) and 414(c) but not 414(m) or 414(o) when used in the
definition of Specified Employee and for determining whether an SRP Participant
has had a Separation from Service.
 

 
4

--------------------------------------------------------------------------------

 



 
1.11
ERISA

 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations and other guidance promulgated thereunder.
 
1.12
Former Member of the Willamette SBP

 
"Former Member of the Willamette SBP" means an individual who, on December 31,
2002, was an "Active Member", "Inactive Member" or "Retired Member" of the
Willamette SBP.
 
1.13
Former Participant in the Supplemental MB Plan

 
"Former Participant in the Supplemental MB Plan" means an individual who, on
December 31, 2000, was an active participant in – or a terminated participant
entitled to receive benefits from – the Supplemental MB Plan.
 
1.14
Individual Agreement

 
An "Individual Agreement" is an agreement between the Employer and an SRP
Participant that provides supplemental benefits under this Plan in addition to
or in place of those benefits provided pursuant to the terms and conditions of
this Plan.  Individual Agreements are identified on Exhibit B hereto.
 
1.15
Plan

 
"Plan" means this Weyerhaeuser Company Salaried Employees Supplemental
Retirement Plan, as originally adopted as of February 10, 1987, and as it may be
amended from time to time.  Unless otherwise specified herein, the terms of this
amended and restated Plan shall apply to the Target Accrued Benefit accrued on
and after the Effective Date.
 
1.16
Plan Year

 
"Plan Year" means the calendar year.
 
1.17
Qualified MB Plan

 
"Qualified MB Plan" means the Retirement Plan for Salaried Employees of
MacMillan Bloedel of America Inc. and Subsidiary, Associated and Affiliated
Companies that is terminated.  Therefore, if and when there is a termination of
the Qualified MB Plan, any reference to a benefit under the Qualified MB Plan
shall mean the benefit earned under that plan prior to its termination, whether
paid from the plan or from an annuity contract resulting from the plan
termination.
 

 
5

--------------------------------------------------------------------------------

 



 
1.18
Qualified Salaried Plan

 
"Qualified Salaried Plan" means the Weyerhaeuser Company Retirement Plan for
Salaried Employees, restated as of January 1, 2005, and as it may be amended
from time to time; provided, however, that for purposes of this Plan, amendments
to the Qualified Salaried Plan will be recognized to the extent permitted by
Code Section 409A and to the extent any such amendment increases benefits, adds
a subsidized or ancillary benefit or removes subsidized or ancillary benefits
under the Qualified Salaried Plan.
 
1.19
Separation from Service

 
"Separation from Service" means the date on which an SRP Participant retires or
otherwise has a termination of employment with the Employer in accordance with
Treasury Regulation Section 1.409A-1(h)(1)(i).  For purposes of determining
whether a Separation from Service has occurred, the applicable percentages for
the tests under Code Sections 414(b) and (c) (and Code Section 1563(a), as
applicable) as applied to determine the "service recipient" and/or the
"employer" shall remain unchanged to the extent allowed in Treasury Regulation
Section 1.409A-1(h)(3).
 
1.20
Specified Employee

 
"Specified Employee" means a "key employee" (as defined in Code Section 416(i)
without regard to Code Section 416(i)(5)) of the Employer if any stock of the
Employer is traded on an established securities market or otherwise.  For
purposes of this Plan, an SRP Participant is a key employee if he or she meets
the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding Code Section
416(i)(5)) at any time during the 12-month period ending on a "Specified
Employee Identification Date."  If an SRP Participant is a key employee as of
the Specified Employee Identification Date, he or she is treated as a Specified
Employee for the 12-month period beginning on the "Specified Employee Effective
Date."  The Administrative Committee may designate any date in a calendar year
as the Specified Employee Identification Date provided that it uses the same
date with respect to all arrangements, and any change to the date may not be
effective for a period of 12 months.  If no date is so designated, the Specified
Employee Identification Date is December 31.  The Administrative Committee may
designate any date in a calendar year as the Specified Employee Effective Date
provided that it uses the same date with respect to all arrangements, and any
change to the date may not be effective for a period of 12 months.  If no date
is designated, first day of the fourth month following the Specified Employee
Identification Date is the Specified Employee Effective Date.
 
1.21
SRP Administrator

 
"SRP Administrator" means the Administrative Committee.
 

 
6

--------------------------------------------------------------------------------

 



 
1.22
SRP Benefit Commencement Date

 
"SRP Benefit Commencement Date" means the date on which Supplemental Accrued
Benefits become payable under this Plan in accordance with Section 6.1.
 
1.23
SRP Participant

 
"SRP Participant" means an individual who satisfies the eligibility requirements
stated in Section 3.1.
 
1.24
Supplemental Accrued Benefit

 
Subject to certain further rules and exceptions stated in Article IV of this
Plan, "Supplemental Accrued Benefit" means, in general, the difference of (a) an
SRP Participant's Target Accrued Benefit under this Plan, minus (b) his or her
Accrued Benefit under the Qualified Salaried Plan, to the extent that an SRP
Participant has a Vested benefit under this Plan.  For purposes of this
calculation, the SRP Participant's Accrued Benefit under the Qualified Salaried
Plan shall include all amounts awarded to any alternate payee(s).  The
Supplemental Accrued Benefit is expressed as the monthly amount of a Single Life
Annuity commencing as of the Normal Retirement Date.
 
1.25
Supplemental Benefit in the Normal Form

 
An SRP Participant's "Supplemental Benefit in the Normal Form" means the dollar
amount of the monthly benefit that is payable as a Single Life Annuity to an SRP
Participant from this Plan, commencing as of his or her SRP Benefit Commencement
Date. The amount of the Supplemental Benefit in the Normal Form shall take
account of all applicable rules stated in Article IV of this Plan, and in
Article IV (or any Attachment) of the Qualified Salaried Plan, for determining
any applicable adjustment based on an SRP Benefit Commencement Date that is
either (a) prior to the Normal Retirement Date, or (b) later than April 1
following the year in which the SRP Participant attains age 70-1/2.
 
1.26
Supplemental MB Plan

 
"Supplemental MB Plan" means the MacMillan Bloedel Companies Supplemental
Retirement Income Plan that was previously merged into this Plan.
 
1.27
Target Accrued Benefit

 
"Target Accrued Benefit" means an SRP Participant's target level of overall
monthly pension benefit described by the terms of Section 4.1 of this Plan.  The
amount of the Target Accrued Benefit is expressed as the monthly amount of a
Single Life Annuity commencing as of the Normal Retirement Date.
 

 
7

--------------------------------------------------------------------------------

 



 
1.28
Unreduced At 60

 
The term "Unreduced At 60" means the provision of this Plan which provides that
should the benefit under the Qualified Salaried Plan be reduced for Eligible Key
Management Members because of early commencement of benefits after age 60, then
an additional benefit equal to the amount that the benefit was reduced because
of early commencement will be paid from this Plan.
 
1.29
Weyerhaeuser

 
"Weyerhaeuser" means Weyerhaeuser Company, which is the company that originally
adopted this Plan and which continues to act as its sponsor.
 
Article II: SERVICE
 
2.1
Years of Credited Service

 
(a)           As Defined in the Qualified Salaried Plan
 
For purposes of determining the Target Accrued Benefit under this Plan, an SRP
Participant shall be deemed to have accrued, as of a given date, the number of
whole and fractional Years of Credited Service which are credited to him or her
as of the same date under the Qualified Salaried Plan.
 
(b)           Willamette Benefit Credits
 
For an SRP Participant who, prior to January 1, 2003, was a member of the
Willamette Salaried Plan and who, on or after January 1, 2003, has at least an
Hour of Service as an SRP Participant, his or her whole and fractional
Willamette Bridgeable Benefit Credits shall be credited as an equal number of
whole and fractional Years of Credited Service for purposes of determining a
Target Accrued Benefit under Article IV of this Plan. However, any Willamette
Frozen Benefit Credits shall not be treated as Years of Credited Service
hereunder; instead, the Target Accrued Benefit for such an SRP Participant
with Willamette Frozen Benefit Credits shall be determined as described in
Section 4.2(a)(i)(B) of this Plan.
 
(c)           MacMillan Bloedel Years of Benefit Credits
 
For an SRP Participant who, prior to January 1, 2001, had earned service for
benefit accrual purposes under the Qualified MB Plan and who, on or after
January 1, 2001, has at least an Hour of Service as a Participant in the
Qualified Salaried Plan, his or her whole and fractional Years of Credited
Service for purposes of this Plan shall be as stated in Section 4.3(b) of the
Qualified Salaried Plan, and shall therefore be equal to the sum of such benefit
accrual service earned under the Qualified MB Plan prior to January 1, 2001,
plus Years of Credited Service earned on and after January 1, 2001 under the
Qualified Salaried Plan.
 

 
8

--------------------------------------------------------------------------------

 



 
2.2
Years of Vesting Service

 
For purposes of becoming 100% Vested under this Plan, an SRP Participant shall
be deemed to have, as of a given date, the number of whole and fractional Years
of Vesting Service which are credited to him or her as of the same date under
the Qualified Salaried Plan. The provisions of Section 2.2(c)(ii) of the
Qualified Salaried Plan, which provide for reciprocal vesting credit and other
rules pertaining to vesting and forfeiture of service for any individual who was
formerly a member of a qualified pension plan sponsored by Willamette
Industries, Inc. shall likewise apply for purposes of determining Years of
Vesting Service under this Plan.
 
Article III: ELIGIBILITY AND PARTICIPATION
 
3.1
Conditions to Becoming an SRP Participant

 
An individual who satisfies both the first condition under subsection (a) below
and the second condition under subsection (b) below shall be an SRP Participant
under this Plan.
 
(a)           First Condition
 
An individual must be either (i) a Participant in the Qualified Salaried Plan,
(ii) a Former Member of the Willamette SBP, or (iii) a Former Participant in the
Supplemental MB Plan.
 
(b)           Second Condition
 
An individual satisfies this subsection if his or her Accrued Benefit under the
Qualified Salaried Plan is limited by either the maximum benefit restrictions of
Code Section 415 or the maximum includible Earnings restrictions of Code Section
401(a)(17).
 
3.2
Prior Participants in MB Supplemental Plan

 
If an individual had accrued a retirement income benefit under the Supplemental
MB Plan on December 31, 2000, but did not become eligible to participate in this
Plan under Section 3.1 above, the individual shall have a vested right under
this Plan to receive a Target Accrued Benefit equal to the benefit accrued under
the Supplemental MB Plan through December 31, 2000.
 
3.3
Continuation of SRP Participant Status

 
An individual who once becomes an SRP Participant under the terms of this
Article III shall remain an SRP Participant until Separation from Service
without regard to whether he or she is entitled to a benefit under this Plan at
any given time, including but not limited to the effective date of Separation
from Service.
 

 
9

--------------------------------------------------------------------------------

 



 
3.4
Individual Agreements

 
The Company is authorized to establish Individual Agreements with certain SRP
Participants in order to supplement the benefits, rights and features of such
SRP Participants under this Plan.  Such an Individual Agreement shall be
considered part of this Plan and is subject to the terms herein to the extent
such terms do not conflict with the terms of the Individual Agreement.  To the
extent the terms of the Individual Agreement conflict with the terms of this
Plan, the terms of the Individual Agreement shall control.
 
Article IV: PENSION BENEFITS
 
4.1
Earnings Based Pension Benefits

 
(a)Target Accrued Benefit
 
Subject to other applicable terms of Article IV of this Plan, for an individual
with one or more Hours of Service on or after January 1, 2003 as an SRP
Participant, the amount of his or her Target Accrued Benefit under this Plan
shall be equal to the Accrued Benefit that would be determined under the
provisions of Article IV of the Qualified Salaried Plan if the following
modifications were made:
 
 
(i)
The maximum benefit limitations under Code Section 415 were eliminated; and

 
 
(ii)
The limit on includible Earnings under Code Section 401(a)(17) was eliminated.

 

 
10

--------------------------------------------------------------------------------

 



 
The combined effect of clauses (i) and (ii) above, as applied, for example, to
the pension formula of Section 4.1(a) of the Qualified Salaried Plan, is to
calculate the Target Accrued Benefit under this Plan by substituting an SRP
Participant's Adjusted Earnings instead of his or her Final Average Monthly
Earnings wherever the Final Average Monthly Earnings would otherwise be taken
into account under Article IV of the Qualified Salaried Plan.
 
(b)           Special Rules Regarding Past Service Benefits
 
 
(i)
Special Rule for Past Service Benefits Added to Accrued Benefit

 
For an SRP Participant who has a right under the Qualified Salaried Plan to
receive any Past Service Benefit (as described in Notes F, G or H of Attachment
3 of such plan) which are payable as an additional benefit over and above the
benefit determined under the Accrued Benefit pension formulas of Sections 4.1
through 4.5 of such plan, then the Supplemental Accrued Benefit under this Plan
shall be equal to (a) the Target Accrued Benefit without taking into account any
such Past Service Benefit that is additive in character, minus (b) the Accrued
Benefit under Sections 4.1 through 4.5 of the Qualified Salaried Plan without
taking into account any such Past Service Benefit which is additive in
character.
 
Notwithstanding the foregoing, for an SRP Participant who is entitled to receive
a Past Service Benefit consisting of a Cavenham Frozen Accrued Benefit (as
described in Note H-2 of the Qualified Salaried Plan), the Supplemental Accrued
Benefit under this Plan shall be equal to (a) the Target Accrued Benefit taking
into account any such Cavenham Frozen Accrued Benefit, minus (b) the Accrued
Benefit under Sections 4.1 through 4.5 of the Qualified Salaried Plan taking
into account any such Cavenham Frozen Accrued Benefit.
 
 
(ii)
Special Rule for Past Service Benefits Offset from Accrued Benefit

 
The terms and conditions of this subsection (ii) shall determine the
Supplemental Accrued Benefit for an SRP Participant who is entitled to receive a
Past Service Benefit under Section 4.3 of the Qualified Salaried Plan, which
involves (A) imputed Years of Credited Service (for the period of service with a
prior employer or prior plan), and (B) an offset from the Accrued Benefit under
the Qualified Salaried Plan to take account of the benefit earned under the
prior qualified plan.
 

 
11

--------------------------------------------------------------------------------

 



 
In such a case, the Supplemental Accrued Benefit under this Plan shall be the
difference of (A) and (B), as follows:
 
 
(A)
the Target Accrued Benefit under this Plan, which shall be based on all Years of
Credited Service taken into account for calculation of the "Wrap-Around" benefit
(as defined in Section 4.3(b)(ii)(A) of the Qualified Salaried Plan), minus

 
 
(B)
the sum of (1) the Accrued Benefit under the Qualified Salaried Plan and (2) the
Benefit Under Prior Plan (as defined in Section 4.3(b)(ii)(B) of the Qualified
Salaried Plan).

 
Provided, however, in the case of an SRP Participant with a prior benefit under
the Qualified MB Plan, the terms of subsections (A) and (B) above shall not
apply and, instead, the Supplemental Benefit in the Normal Form under this Plan
shall be calculated by (a) determining the difference of the Target Accrued
Benefit for all "Wrap Around" years (as defined above), minus the Qualified
Salaried Plan benefit for all such "Wrap Around" years, and then (b) adjusting
that difference to reflect any applicable early commencement factor under the
terms of this Plan.
 
In addition, for all SRP Participants subject to this subsection (ii), including
but not limited to individuals with a prior benefit under the MB Qualified Plan,
the following comparison calculation shall apply instead in the event that it
results in a greater benefit than the above provisions.  The comparison
calculation is as follows.  The Supplemental Accrued Benefit under this Plan
shall be the difference between (a) the Target Accrued Benefit based solely on
Years of Credited Service with the Employer (without reference to any imputed
service with the prior employer), minus (b) the Accrued Benefit based solely on
those same Years of Credited Service with the Employer.  In that event, any
applicable adjustment for benefit commencement prior to age 65 shall be based
solely on the terms of this Plan.
 
4.2
Special Rules for Certain Merged Plans

 
(a)           SRP Participants with Prior Willamette Accrued Benefits
 
This subsection (a) shall not apply to any individual who was not an active,
inactive or retired member of the Willamette SBP as of December 31, 2002, which
is the date the Willamette SBP was merged with and into this Plan.
 

 
12

--------------------------------------------------------------------------------

 



 
 
(i)
Transition Rules for Willamette SBP Benefits

 
 
(A)
Willamette Bridgeable Accrued Benefits

 
For an SRP Participant with Willamette Bridgeable Benefit Credits and at least
one Hour of Service as an Employee on or after January 1, 2003, the Supplemental
Benefit in the Normal Form under this Plan shall be the difference between (i)
the largest of the three adjusted Target Accrued Benefit amounts stated in
subsections (1) through (3) below, minus (ii) the largest of the three adjusted
benefit amounts determined under Section 4.1(c)(iii)(A) through (C) of the
Qualified Salaried Plan. For purposes of clause (i) of the preceding sentence,
the three alternatives are as follows:
 
 
(1)
A Target Accrued Benefit equal to the SRP Participant's Willamette Minimum
Target Accrued Benefit (as defined in Section 4.2(b) of this Plan), with any
applicable adjustment for an SRP Benefit Commencement Date prior to age 65 being
determined according to the Early Retirement factors (or, if applicable, early
Vested Benefit adjustment factors) of the Willamette Salaried Plan;

 
 
(2)
A Target Accrued Benefit equal to the SRP Participant's Willamette Minimum
Target Accrued Benefit, with any applicable adjustment for an SRP Benefit
Commencement Date prior to age 65 being determined according to the Early
Retirement factors (or, if applicable, early Vested Benefit adjustment factors)
of the Qualified Salaried Plan; or

 
 
(3)
A Target Accrued Benefit equal to the SRP Participant's Target Accrued Benefit
accrued through the date of SRP Participant's Separation from Service, under
Section 4.1(a) of this Plan and the pension formula of Section 4.1(a) of the
Qualified Salaried Plan, with any applicable adjustment for an SRP Benefit
Commencement Date prior to age 65 being determined according to the Early
Retirement factors (or, if applicable, early Vested Benefit adjustment factors)
of the Qualified Salaried Plan.


 
13

--------------------------------------------------------------------------------

 



 
(B)           Willamette Frozen Accrued Benefits
 
The provisions of this subsection (B) shall be applied under this Plan in like
manner as stated in Section 4.1(c)(iv) of the Qualified Salaried Plan.  For an
SRP Participant with Willamette Frozen Benefit Credits and at least one Hour of
Service as an Employee on or after January 1, 2003, the Supplemental Accrued
Benefit shall be equal to the sum of (1) and (2) as follows:
 
 
(1)
the difference of (a) the "Unrestricted Benefit" under the Willamette SBP that
is based on his or her Willamette Frozen Benefit Credits, minus (b) the
Willamette Frozen Accrued Benefit (ignoring any Past Service Benefits); plus

 
 
(2)
the difference of (a) the Target Accrued Benefit based on the formula of Section
4.1(a) of the Qualified Salaried Plan for any Years of Credited Service accrued
on or after January 1, 2003, minus (b) the Accrued Benefit under the Qualified
Salaried Plan for Years of Credited Service on or after January 1, 2003.

 
In such a case, the Supplemental Benefit in the Normal Form shall be determined
in two parts, as follows. The portion of the Supplemental Accrued Benefit
described in clause (1) above shall be adjusted for any applicable early
commencement (as of the SRP Benefit Commencement Date), in accordance with the
more favorable of the early commencement reduction factors under the Willamette
Salaried Plan or the Qualified Salaried Plan, and the portion described in
clause (2) shall be adjusted in accordance with the factors under the Qualified
Salaried Plan.
 
(b)           Willamette Minimum Target Accrued Benefit
 
For a Former Member of the Willamette SBP who was an active Employee on December
31, 2002, the Target Accrued Benefit under this Plan on or after January 1,
2003, shall not be less than the "Willamette Minimum Target Accrued Benefit",
which means:
 
 
(i)
his or her "Unrestricted Benefit" as defined under Section 3.2 of the Willamette
SBP as of December 31, 2002; or

 
 
(ii)
for a Former Member of the Willamette SBP who, as of December 31, 2002, was
potentially eligible for the "Change-in-Control Benefit" under Section 7.4(e) of
the Willamette SBP (after taking into account the terms of any written agreement
that may be in force as of that date between the participant and his or her
employer), the Willamette Minimum Target Accrued Benefit shall be the amount of
such participant's Unrestricted Benefit determined according to the terms of
said Section 7.4(e) as accrued through December 31, 2002 (but with additional
imputed months of service and age in accordance with the terms of said Section
7.4(e)), but only if the participant Separates from Service prior to the
applicable 24 or 36 months described in Section 7.4 of the Willamette SBP, other
than for "Cause" (as defined in Section 7.4(e) of the Willamette SBP) as of a
date that satisfies the conditions for such Change-In-Control Benefit.

 

 
14

--------------------------------------------------------------------------------

 



 
No benefit that accrues under this Plan on or after January 1, 2003 shall be
eligible to be taken into account when determining the Willamette Minimum Target
Accrued Benefit under subsection (ii) above. Furthermore, where (ii) applies, in
the case of an SRP Benefit Commencement Date prior to age 65, the additional 24
or 36 months of age (whichever is applicable) that are imputed under Section
7.4(e) shall be taken into account under Sections 4.2(a)(i)(A) and (B) of this
Plan when determining the more favorable early reduction factor to apply to the
Willamette Minimum Target Accrued Benefit as determined under either the
Willamette Salaried Plan or the Qualified Salaried Plan.
 
(c)           Former Participants in the Supplemental MB Plan
 
Notwithstanding any other Plan provision, the Supplemental Accrued Benefit for a
Former Participant in the Supplemental MB Plan shall in no case be less than the
individual's accrued benefit (expressed as a Single Life Annuity commencing at
age 65) under the Supplemental MB Plan on December 31, 2000.  For a Former
Participant in the Supplemental MB Plan who terminated employment on or before
December 31, 2000, his or her accrued benefit (expressed as a Single Life
Annuity commencing at age 65) shall be calculated under the terms of the version
of the Supplemental MB Plan that was in effect on December 31, 2000.
 
4.3
Benefit Calculations Not Involving Offset of Prior Accrued Benefits

 
In a case in which the circumstances described in Section 4.4 of the Qualified
Salaried Plan apply to an SRP Participant, then the methods for benefit
calculation, as described in that Section of the Qualified Salaried Plan, will
likewise be applied to the calculation of the SRP Participant's Target Accrued
Benefit under this Plan.
 
4.4
Benefit Calculations Involving Certain Prior Amendments

 
To address certain prior amendments of this Plan which became effective on
January 1 of 2001, 2002 and 2003, the rules stated in the following table shall
apply.
 
For an SRP Participant
with an Hour of Service
on or after:

--------------------------------------------------------------------------------

The Target Accrued Benefit
for Terminations prior to January 1, 2007 shall not be less
than the Target Accrued Benefit
under this Plan as of:

--------------------------------------------------------------------------------

January 1, 2001
December 31, 2000
   
January 1, 2002
December 31, 2001
   
January 1, 2003
December 31, 2002



 

 
15

--------------------------------------------------------------------------------

 



 
Provided, however, that the rules for Hours of Service on or after January 1 of
2001 and 2002 shall only apply to an individual who was then an active SRP
Participant, and not to an individual who was then a Member of the Willamette
SBP.  This Section 4.4 shall be applied only to the calculation of an SRP
Participant's Target Accrued Benefit under this Plan and nothing herein shall be
construed to require the payment of any benefits under this Plan.
 
4.5
Normal Retirement Benefit

 
The terms of Section 4.6 of the Qualified Salaried Plan, which describe a Normal
Retirement benefit under such Plan, shall likewise apply to the calculation of
the Target Accrued Benefit under this Plan for an SRP Participant who meets the
eligibility conditions for Normal Retirement as stated in the Qualified Salaried
Plan.
 
4.6
Early Retirement Benefit

 
(a)           Incorporating the Provisions of the Qualified Salaried Plan
 
The terms and conditions of Section 4.7, Early Retirement Benefit, under the
Qualified Salaried Plan are incorporated by reference for purposes of
calculating the adjustment for early commencement of the Supplemental Accrued
Benefit, in the case of an Early Retirement of an SRP Participant under this
Plan.  For purposes of such calculation, to the extent a SRP Participant becomes
entitled to severance benefits pursuant to Weyerhaeuser's Executive Change in
Control Agreement (Tier I), he or she shall receive an additional three years of
service and three years of age as provided under the terms of such Agreement,
and such additional years of age shall also be used for purposes of determining
eligibility for and any reduction factors applicable to the Early Retirement
Benefit.  Two years shall be substituted for three years in each place it
appears in the foregoing sentence with respect to a SRP Participant who becomes
entitled to severance benefits pursuant to Weyerhaeuser's Executive Change in
Control Agreement (Tier II).
 
Furthermore, the terms and conditions of Section 6.3 ("Early Retirement") of the
Willamette Salaried Plan (as amended through December 31, 2002) are incorporated
by reference for purposes of performing the comparisons stated in Section
4.2(a)(i)(A) and (B) of this Plan.
 
(b)           Benefit Unreduced At 60
 
 
(i)
Amount of Supplemental Accrued Benefit

 
If the SRP Participant satisfies the requirements stated in subsection (ii)
below for an Unreduced At 60 benefit, and if the Supplemental Accrued Benefit
commences prior to the Normal Retirement Date as defined in the Qualified
Salaried Plan, the Supplemental Accrued Benefit payable under this Plan shall be
equal to the excess of (A) the Target Accrued Benefit (without reduction for
early commencement), over (B) the benefit payable from the Qualified Salaried
Plan after such benefit under the Qualified Salaried Plan has been reduced for
early commencement.
 

 
16

--------------------------------------------------------------------------------

 



 
 
(ii)
Eligibility for Unreduced At 60

 
An SRP Participant shall be eligible for an Unreduced At 60 benefit under
subsection (i) above if he or she meets all of the following conditions:
 
 
(A)The individual is an Eligible Key Management Member, and

 
 
(B)The Benefit Commencement Date under the Qualified Salaried Plan occurs on or
after the date he or she attains age 60, and

 
 
(C)The individual is eligible for an Early Retirement benefit under the
Qualified Salaried Plan.

 
4.7
Disability Retirement Benefit

 
The terms of Section 4.8(b)(i) and (ii) of the Qualified Salaried Plan, which
describe a Disability Retirement benefit under that plan, shall likewise apply
to the calculation of the Target Accrued Benefit under this Plan for a
Disabled SRP Participant.  The lump-sum value under this Plan that is due to an
SRP Participant upon his or her becoming Disabled shall be made in accordance
with Section 6.1.
 
4.8
Enhanced Vested Retirement Benefit

 
(a)           Rule of 65 Involuntary Termination Prior to Early Retirement
 
This Section 4.8 applies to an SRP Participant who, as of the date of his or her
involuntary Termination Without Cause prior to becoming eligible for Early
Retirement (i) has at least 10 Years of Vesting Service, and (ii) the sum of his
or her attained age and Years of Vesting Service is at least 65.  If such an SRP
Participant is at least age 55 but not yet age 65 as of the date of his or her
involuntary Termination Without Cause, then, in place of the Actuarial reduction
factors applicable to the early commencement of a Vested Retirement benefit, the
Early Retirement Benefit Commencement Percentages stated in Section 4.7(c)
(except 4.7(c)(ii)) of the Qualified Salaried Plan shall apply.  Notwithstanding
the foregoing, with respect to an SRP Participant who satisfies the requirements
of subsections (i) and (ii) above and is a Highly Compensated Employee who (A)
was nominated to this Plan as of January 1, 2006 or prior; or (B) whose position
is classified in salary grade 45 or higher upon the date of his or her
involuntary Termination Without Cause, such SRP Participant shall be eligible to
receive Rule of 65 benefits under this Plan as of the date of his or her
involuntary Termination Without Cause (except as provided otherwise by the
Qualified Salaried Plan) and prior to becoming eligible for Early Retirement.
 

 
17

--------------------------------------------------------------------------------

 



 
(b)           Amount of Supplemental Accrued Benefit
 
In the case of a Termination Without Cause as described in subsection (a), the
Supplemental Accrued Benefit payable under this Plan shall be equal to the
difference between (i) the Target Accrued Benefit reduced for early commencement
using the Early Retirement Benefit Commencement Percentages specified in
subsection (a) above, minus (ii) the benefit payable from the Qualified Salaried
Plan after such benefit has been Actuarially reduced for early commencement in
accordance with provisions of that Plan.
 
Article V: VESTING
 
No benefit shall be payable under this Plan unless the SRP Participant is Vested
in his or her Target Accrued Benefit under this Plan at the time of, or as a
result of, his or her Separation from Service.  The Vested status of an SRP
Participant's Target Accrued Benefit and the Supplemental Accrued Benefit under
this Plan shall be determined by the Vesting status of his or her Accrued
Benefit in accordance with Article V of the Qualified Salaried Plan.  An SRP
Participant who becomes entitled to severance benefits under Weyerhaeuser's
Executive Change in Control Agreement (Tier I) or its Executive Change in
Control Agreement (Tier II), shall be 100% Vested in his or her benefits under
this Plan.
 
Article VI: FORMS OF BENEFIT AND TIMING OF PAYMENTS
 
6.1
Benefit Payment Events

 
(a)           General
 
Benefits under this Plan become payable on the earliest to occur of the
following payment events:
 
 
(i)
Separation from Service;

 
 
(ii)
death; or

 
 
(iii)
Disability.

 

 
18

--------------------------------------------------------------------------------

 



 
(b)           Separation from Service
 
An SRP Participant's SRP Benefit Commencement Date shall be determined in
accordance with the following schedule.
 
 
(i)
If an SRP Participant is Vested and is age 55 or older at the time of his or her
Separation from Service, the Supplemental Accrued Benefit shall commence within
90 days after such Separation from Service.

 
 
(ii)
If an SRP Participant is Vested and is younger than age 55 at the time of his or
her Separation from Service, the Supplemental Accrued Benefit shall commence
within 90 days after the SRP Participant's attainment of age 55.

 
(c)           Death
 
Upon the SRP Commencement Date, the SRP Participant may designate a beneficiary
who may or may not be the same beneficiary designated under the Qualified
Salaried Plan.  Such designation must be made in accordance with the rules and
procedures established by the SRP Administrator.  In the event of the SRP
Participant's death after the SRP Commencement Date but before all payments have
been made, all remaining payments shall be paid to the SRP Participant's
beneficiary, so designated, pursuant to the same schedule.  If no beneficiary
has been so designated, the remaining payments shall be paid to the SRP
Participant's Beneficiary as designated under the Qualified Salaried Plan.  If
there is no designated Beneficiary under the Qualified Salaried Plan, the SRP
Participant’s beneficiary under the Plan shall be his or her estate.  Should the
SRP Participant die before the SRP Commencement Date, Article VII applies.  
 
(d)           Disability
 
An SRP Participant with 10 or more Years of Vesting Service shall receive the
Supplemental Accrued Benefit as determined under Section 4.6 of this Plan
payable within 90 days of the date on which the SRP Participant is determined to
be Disabled by the Administrative Committee.  The lump-sum payment will be
distributed to the SRP Participant in accordance with Section 6.2.
 
(e)           Required Delay for Specified Employees
 
Notwithstanding anything to the contrary above, if an SRP Participant is a
Specified Employee as of the date of his or her Separation from Service and
payments under this Plan are due to be made in accordance with Section 6.1(b),
all such payments shall not commence until the earlier of (i) the date of the
SRP Participant's death and (ii) the later of the following dates:
 
 
(A)
the first day of the seventh month following his or her date of Separation from
Service; and

 
 
(B)
his or her SRP Benefit Commencement Date.

 
Interest shall accrue on the delayed payments in accordance with Section
6.2(e)(ii)(B) of the Qualified Salaried Plan.  To the extent any payments are
delayed pursuant to subsection (A) above and a total of seven annual
installments are due pursuant to Section 6.2, the delay will affect the timing
of only the first such installment.
 

 
19

--------------------------------------------------------------------------------

 



 
6.2
Form of Benefit

 
An SRP Participant's Supplemental Accrued Benefit (expressed as an annuity), if
any, will be converted to a lump-sum value upon the SRP Participant's becoming
eligible for payment.  The calculation of the lump-sum value shall be based on
the same interest and mortality assumptions used for lump-sum conversions under
the Qualified Salaried Plan at the time the payment is calculated, subject to
Section 6.3 of this Plan.  The applicable interest rate will be that which is in
effect as of the end of the month prior to the SRP Benefit Commencement
Date.  The lump-sum value shall be distributed to the SRP Participant (or his or
her Beneficiary) either as a single payment or in a series of annual
installments in accordance with the following schedule:
 
Lump-Sum Value

--------------------------------------------------------------------------------

 
Distribution Form:

--------------------------------------------------------------------------------

 
Less than $10,000
Single payment
   
$10,000 or more
Seven annual installments



 
6.3           Applicable Interest Rate
 
Except for the interest on delayed payments as described in Section 6.1(e), the
Applicable Interest Rate referred to in Sections 6.2(e)(ii)(B) and 6.2(e)(ii)(D)
of the Qualified Salaried Plan shall be defined as an interest rate as
determined by the Compensation Committee during the first quarter of each year.
Such Compensation Committee rate shall be used for calculating payments payable
as of April of the Plan Year through March of the following year.
 
Article VII: PRE-COMMENCEMENT DEATH BENEFITS
 
If an SRP Participant dies before benefits under this Plan commence, a
survivor's benefit will be calculated based on the SRP Participant's
Supplemental Accrued Benefit.  Such benefit will be converted to a lump-sum
based on the Actuarial Equivalencies in Attachment 1 of the Qualified Salaried
Plan, using interest and mortality assumptions in effect as of the end of the
month of the SRP Participant's death.  The lump-sum value will be paid to the
SRP Participant's Beneficiary as designated under the Qualified Salaried Plan,
in a single lump-sum payment or installment payments, in accordance with the
schedule set forth in Section 6.2 of this Plan, within 90 days of the
Administrative Committee's receipt of the death certificate.
 
Article VIII: CODE LIMITATIONS DO NOT APPLY
 
The limitations on benefits which are stated in Article VIII of the Qualified
Salaried Plan shall not be applicable to the Target Accrued Benefit under this
Plan.
 

 
20

--------------------------------------------------------------------------------

 



 
Article IX: MISCELLANEOUS PROVISIONS
 
9.1
No Right to Continued Employment

 
The existence of this Plan does not confer a right of continued employment on
any person.
 
9.2
Construction of Plan

 
Nothing in this Plan shall be construed to give any Employee (or any other
person) any right to receive awards or any other type of compensation from the
Company.  No Participant or beneficiary shall have any right to receive a
payment under the Plan except in accordance with the terms of the Plan.  Nothing
contained in the Plan shall constitute a guarantee by the Company or any other
person or entity that the assets of the Company will be sufficient to pay any
benefits under the Plan.  If any provision of the Plan is held to be invalid or
illegal for any reason, such invalidity or illegality shall not affect the
remaining parts of the Plan, but the Plan shall be construed as if the invalid
or illegal provision had never been included in the Plan.  Unless some other
meaning or intent is apparent from the context, the plural includes the singular
and vice versa; and masculine, feminine and neuter words are used
interchangeably.  Any headings used herein are included for ease of reference
only, and are not to be construed so as to alter the terms hereof.
 
9.3
No Assignment of Benefits

 
No SRP Participant or surviving spouse shall have the power to transfer, assign,
anticipate, modify, or otherwise encumber in advance any of the payments that
may become due hereunder; nor shall any such payments be subject to attachment,
garnishment, or execution, or be transferable by operation of law in the event
of bankruptcy, insolvency, or otherwise.  This Plan does not provide for or
allow any transfer, assignment, attachment, garnishment, execution, or the like,
either pursuant to or in connection with a domestic relations order.
 
9.4
Taxes

 
The Company or any other payor may withhold from a benefit payment under the
Plan or from any other compensation payable by the Company to the Participant
any federal, state or local taxes required by law to be withheld with respect to
a deferral, payment or accrual under the Plan, and will report such payments and
other Plan-related information to the appropriate governmental agencies as
required under applicable law.  None of the Company, the Committee or any other
person guaranties any particular federal or state income, payroll, personal
property or other tax consequence will occur because of participation in the
Plan. A Participant should consult with professional tax advisors regarding all
questions relative to the tax consequences arising from participation in the
Plan.
 

 
21

--------------------------------------------------------------------------------

 



 
9.5
Participant's Cooperation

 
A Participant shall cooperate with the Company by furnishing any and all
information requested by the Committee in order to facilitate the administration
of the Plan or the payment of benefits hereunder. If the Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan.
 
9.6
Successors and Assigns

 
The terms and conditions of the Plan, as amended and in effect from time to
time, will be binding on the Company's successors and assigns, including,
without limitation, any entity into which the Company may be merged or with
which the Company may be consolidated.
 
9.7
Governing Law

 
This Plan and any amendments shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted, by the laws of the state of Washington without giving effect to the
choice or conflicts of law provisions thereof.  If the Company or any
Participant or beneficiary initiates litigation related to the Plan, the venue
for such action will be King County, Washington.
 
9.8
Former Willamette SBP Provision Not Applicable After February 11, 2002

 
This Plan, as restated as of January 1, 2009, contains no special provision
pertaining to any change in control which may occur on or after that date. The
provisions of Section 4.3 of the Willamette SBP that applied to the February 11,
2002 change in control are hereby amended to state that they shall not apply to
any potential change in control which may occur on or after that date.
 

 
22

--------------------------------------------------------------------------------

 

9.9
Compliance with Code Section 409A

 
This Plan is intended to comply with the requirements of Code Section 409A and
any official guidance issued thereunder.  Notwithstanding any provision to the
contrary herein, this Plan, including terms incorporated herein yet defined in
the Qualified Salaried Plan, shall be interpreted, operated and administered in
a manner consistent with this intention to the extent the Committee deems
necessary to comply with the requirements of Code Section 409A and any official
guidance issued, so as to avoid the predistribution inclusion in income of
amounts deferred under this Plan and the imposition of any additional tax or
interest.  In addition, this Plan shall be deemed to be amended, and any
deferrals and distributions hereunder shall be deemed to be modified, to the
extent necessary to comply with such requirements of Code Section 409A,
including but not limited to any limitations on the linkage between qualified
and nonqualified plans.  Notwithstanding the foregoing, no provision of this
Plan shall be interpreted or construed to transfer any liability for failure to
comply with Code Section 409A from any SRP Participant or any other individual
to the Employer or any of its affiliates.
 
Article X: ADMINISTRATION OF THE PLAN
 
10.1
Plan Administrator

 
(a)           Role of Administrative Committee
 
This Plan shall be administered by the Administrative Committee. The
Administrative Committee shall have all of the duties, authority, powers and
responsibilities with respect to this Plan as are recited in Section 10.1(a) of
the Qualified Salaried Plan for the Administrative Committee under that Plan.
 
(b)           Avoidance of Conflict of Interest
 
If any SRP Participant is a voting member of the Claims Administrator or the
Appeals Administrator, or has any role in the administration of benefits under
this Plan, he or she shall be disqualified from voting on, or exercising control
over, any decision or action of any such committees or administrators that is
specifically directed to the calculation of, or a decision pertaining to a claim
or dispute involving, that individual SRP Participant's benefit (or his or her
Beneficiary's benefit) under this Plan.
 
10.2
Benefit Administrator

 
The administrator of the day-to-day benefit application and calculation process
under this Plan shall be The Vanguard Group, Inc., or any entity or person which
may subsequently be appointed to perform that function by Director of Employee
Benefits with the concurrence of the Administrative Committee.
 
10.3
Claims and Appeal Procedure

 
(a)           Procedures as Stated in Qualified Salaried Plan
 
Subject to subsections (b), (c) and (d) below, this Plan incorporates by
reference the terms of Section 10.4 ("Claims and Appeal Procedure") of the
Qualified Salaried Plan; provided, however, that references in that Section 10.4
to the "Plan" shall be deemed to be references to this Plan.
 
(b)           Claims Administrator
 
Notwithstanding the terms of the Qualified Salaried Plan, any reference to
"Claims Administrator" in the text of Section 10.4 of that Plan shall be deemed
to mean the Weyerhaeuser Employee Benefits Appeals Committee or any entity or
person which may subsequently be appointed to perform that function for this
Plan by the Compensation Committee.
 

 
23

--------------------------------------------------------------------------------

 



 
(c)           Appeals Administrator
 
Notwithstanding the terms of the Qualified Salaried Plan, the Appeals
Administrator under this Plan shall be the Compensation Committee, or any
committee or entity to which the Compensation Committee may delegate that
responsibility.
 
(d)           Delegation of Discretion to Claims and Appeals Administrators
 
This Plan hereby delegates full and complete discretion to the Claims
Administrator and the Appeals Administrator (as those terms are defined in
subsections (b) and (c) above):
 
 
(i)
to make findings of fact pertaining to a claim or appeal;

 
 
(ii)
to interpret the terms of this Plan and apply such interpretations to the facts;
and

 
 
(iii)
to decide all issues which the said Claims and/or Appeals Administrators
determine are presented by the claim or appeal, whether any such issue is
expressly raised by the claimant or not.

 
Article XI: UNFUNDED PLAN
 
This Plan is unfunded within the meaning of Title I of ERISA.  Benefits are
payable only from the general assets of the Employer or from a rabbi trust which
may be maintained by Weyerhaeuser as grantor, the assets of which are available
to the general creditors of the Employer. The Employer makes no representation
that any other assets will be set aside to provide benefits under this Plan. SRP
Participants and Beneficiaries have no interest in any assets of the
Employer.  SRP Participants have no rights other than the unsecured promise of
the Employer to pay benefits in the future. An SRP Participant's rights are no
greater than the rights of any unsecured general creditor of the Employer.
Nothing contained herein shall be deemed to create a trust of any type that
would be considered a "funded" trust for the "exclusive benefit" of SRP
Participants and Beneficiaries within the meaning of Title I of ERISA.
 
Article XII: AMENDMENT AND TERMINATION
 
The Chief Executive Officer of Weyerhaeuser shall have the right to amend this
Plan at any time, to the extent that any such amendment would not cause an
increase in the cost of this Plan to Weyerhaeuser.  The Board of Directors and
the Compensation Committee of Weyerhaeuser shall each have the right to amend or
terminate this Plan at any time, provided that any payments in the event of Plan
termination shall be made in accordance with Treasury Regulation Section
1.409A-3(j)(4)(ix).
 

 
24

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
 
IN WITNESS WHEREOF, Weyerhaeuser Company has caused this Plan to be duly
executed on the date set forth below.
 
WEYERHAEUSER COMPANY
 


 


 
Date:By:
 
Name:                                                           
 
Title:                                                           
 


 

 
25

--------------------------------------------------------------------------------

 

Exhibit A
 
Adjusted Earnings Supplements
 
As of January 1, 2009
 


 
 
1.For the SRP participant who is employed in the position of President, Pardee
Homes, on January 1, 2009, "Adjusted Earnings" under the Plan shall include any
bonus paid to such SRP participant from the WRECO Short-Term Incentive Plan, or
any successor plan thereto, (a) during the years 2001 through 2008, inclusive,
and (b) for each year beginning on and after January 1, 2009 to the extent no
other bonus payments are recognized for purposes of Earnings for the year under
the Qualified Salaried Plan.

 
 
2.For the SRP Participant who is employed in the position of President,
Weyerhaeuser Real Estate Company, on January 1, 2009, "Adjusted Earnings" under
the Plan shall include any bonus paid to such SRP participant from the WRECO
Short-Term Incentive Plan, or any successor plan thereto, for each year
beginning on and after January 1, 2009 to the extent no other bonus payments are
recognized for purposes of Earnings for the year under the Qualified Salaried
Plan.

 

 
26

--------------------------------------------------------------------------------

 

Exhibit B
 
Individual Agreements
 
As of January 1, 2009
 


 
1.Ernesta Ballard (offer letter dated October 8, 2004)
 
2.Rory Johnson (offer letter dated June 9, 2000)
 
3.Paul Leuzzi (offer letter dated January 3, 2001)
 



 
27

--------------------------------------------------------------------------------

 
